Title: To George Washington from the Continental Navy Board, 30 December 1777
From: Continental Navy Board
To: Washington, George



Sir
Borden Town [N.J.] 30th Decr 1777

We have sent by the Bearer a few Fish which we take the Liberty of presenting to your Excellency’s Table requesting you will do us the Honour of accepting them, & hope they will prove a seasonable Refreshment. Had we opportunity equal to our Zeal we should be happy in exerting our best Abilities to shew the Affection & Respect we have for your Excellency. Sincerely wishing you all Manner of Felicity, & Success equal to the virtuous wishes of your Heart we have the Honour to be your Excellency’s most devoted & obedient humble servts

Fras Hopkinson
John Wharton



P:S: The Experiment recommended to our Notice by your Excellency, has been attempted but with what Success we know not—we apprehend the Season was unfavourable. We have advanced to Col: Worthington (besides bearing all Charges here) 200 Dollars to defray his Expences Home; this we did in Consequence of your Recommendation not doubting but it will be approved by those to whom we are accountable.

